Case: 15-14083    Date Filed: 11/21/2016   Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14083
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:14-cr-00073-MJG-JRK-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                    versus

RONDELL SCOTT HEDRICK,
                                                         Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (November 21, 2016)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14083     Date Filed: 11/21/2016   Page: 2 of 2


      Stephen J. Langs, appointed counsel for Rondell Scott Hedrick in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of Hedrick’s appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel=s motion to withdraw is GRANTED, and Hedrick’s

convictions and sentences are AFFIRMED.




                                          2